DETAILED ACTION
The following Non-Final Office Action is in response to Applicant communication dated 07/26/2022. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.
 
Status of Claims
Applicant amended claims 1, 11, 12, 16, 17, 20, 25, 27, and 29. Claims 9, 14, 19, and 21-22 were previously cancelled. Claims 1-8, 10-13, 15-18, 20, and 23-29 are pending and rejected as follows. 
Response to Amendment
The 35 U.S.C. 101 rejection of claims 1-8, 10-13, 15-18, 20, and 23-29 is reconsidered in view of the amendments to the claims however the claims are still found to be directed to a judicial exception (abstract idea) without significantly more as explained in the rejection below. 
	 
Response to Remarks
	Applicant’s arguments with respect to 35 U.S.C. 101 are fully considered but unpersuasive and/or moot in view of the revised rejection set forth herein addressing the amendments to the claims. 
Applicant argues that “amended claim 1 recites a method that is tied to a particular machine or apparatus, including a specific prediction model that is trained and constantly updated based on collected data. Thus, Applicant respectfully submits that claim 1 is directed to statutory subject matter.” (Remarks P. 17). This argument is unpersuasive. The details of the prediction model and setting and adjustment of its parameters is found to be part of the abstract idea itself and not an additional element evaluated under step 2A prong 2 or step 2B. Finding that the prediction model is merely a mathematical model, e.g. regression algorithm, easily formulated with parameters set/ “initialized” by a person as part of mathematical calculations or mental observations or evaluations of “training data”, i.e. a set of data. The “updating” of the model based on further mathematical analysis and weighting of another set of data to “adjust” the parameters being further part of the abstract idea for similar reasons, i.e. is merely the evaluation of data to determine whether parameters of a model should be adjusted to better fit the data, e.g. adjusting an error term in a regression model, which is commonly performed as part of mathematical or statistical analyses by people. The mere use of a general purpose computer to “electronically” perform steps that are otherwise abstract being insufficient to integrate the abstract idea into a practical application because it merely amounts to the use of a general purpose computer as a tool to apply the abstract idea. 
Applicant asserts that the claims are not directed to “one or more of the three enumerated categories of abstract ideas” “because claim 1 as a whole integrates any such alleged judicial exception into a practical application of that exception and in a manner that imposes Application No. 16/419,826Docket No.: 2210253.00129US2Amendment dated July 26, 2022After Final Office Action of April 28, 2022a meaningful limit on the alleged judicial exception, such that these claims are more than a drafting effort designed to monopolize the alleged judicial exception.” (Remarks P. 17). Examiner respectfully disagrees. The claims recite an abstract idea when evaluated under step 2A prong 1, for the reasons set forth herein, and when evaluated under Step 2A Prong 2 is found to be directed to the abstract idea because the additional elements are merely the use of a general purpose computer as a tool to apply the abstract idea in a technological environment and performs insignificant extra-solution data gathering, e.g. the collecting of activity data from a content source. 
Applicant asserts that “For instance, claim 1 recites a digital media prediction system that solves a particular problem in the field of determining and/or predicting the long-term popularity of digital media in a timely manner.” …This combination of elements limits the use of the prediction model (i.e., a combination of mathematical equations) to a practical application of 18Application No. 16/419,826Docket No.: 2210253.00129US2Amendment dated July 26, 2022After Final Office Action of April 28, 2022timely notifying journalists, editors, and advertisers of popular or "evergreen" digital media, before they miss opportunities to refine popular articles or potentially beneficial advertising space within popular articles.” (Remarks P. 18). This argument is unpersuasive. The problem(s) asserted by Applicant of timely and accurately identifying relevant content (e.g. Spec: [0004]-[0007]: Due to the time sensitive nature of digital media, identifying popular content at early stages is beneficial. For instance, certain content may have longer lifespan compared to other content, and may be referred to “evergreen” content. Because evergreen content maintains popularity over an extended period of time and is reliably of interest to the public, understanding the characteristics of evergreen content may help content producers generate content that gives an audience a better reading experience and attracts more traffic to the content and/or a particular website. Content producers may use evergreen articles to regularly re-promote on social media, update content and statistics when new data is available, and/or serve as context linking URLs and references when editing new articles) are business problem(s) and the claimed solution is merely a business and/or mathematical solution not a technological one that provides an improvement to the functioning of the computer or computer technology itself. Noting that the “combination of elements” referenced by Applicant are part of the abstract idea itself and not additional elements that could necessitate a conclusion that the claim integrates the abstract idea into a practical application or amounts to significantly more (e.g. see MPEP 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.”; MPEP 2106.05(a)(II): “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”). 
Furthermore, the claims do not recite any technical details of “timely notifying journalists, editors, and advertisers of popular or "evergreen" digital media” that would amount to additional elements that integrate the abstract idea into a practical application.
For at least these reasons, the 35 U.S.C. 101 rejection is maintained. See rejection for further detail. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-13, 15-18, 20, and 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 12, and 17 recite “update the prediction model by weighting and executing one or more regression or classification models based on at least one of the collected digital media and the collected user activity data to adjust at least one of             
                α
            
         and             
                β
            
        ” however there is insufficient written description support for the claimed subject matter. The claim appears to recite updating the prediction model “by weighting and executing one or more [other] regression or classification models” to adjust alpha and beta of the prediction model itself. However, as best understood from the disclosure, the “one or more regression or classification models” refers to the prediction model itself, e.g. [0056]: “The one or more prediction models may include one or more regression models and/or one or more classification models”, and the updating is performed by application of the prediction model on a second set of data to determine whether to weight/adjust its parameters, e.g. [0071]: “Application of the model to a second set of digital media, such as the collected (or archived) set of digital media may be analyzed and it may be determined that one or more of α, β, and γ require updating to accurately predict evergreen media from the second set. Thus, one or more regression models and/or classification models may be weighted according to analysis of the second set and executed to determine one or more updated α, β, and γ parameters”. Therefore, the claims are not consistent with the description in the Specification and are found to recite new matter. 
Dependent claims 2-8, 10, 11, 13, 15, 16, 18, 20, and 23-29 are rejected under 112(a) by virtue of their dependency on rejected parent claims 1, 12, and 17. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-13, 15-18, 20, and 23-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, and 17 recite “update the prediction model by weighting and executing one or more regression or classification models based on at least one of the collected digital media and the collected user activity data to adjust at least one of             
                α
            
         and             
                β
            
        ” however it is unclear how the prediction model is updated “by weighting and executing” one or more other regression or classification models to adjust the parameters of the prediction model itself. For the purpose of examination, the claims are interpreted consistent with the Specification, e.g. see 112(a) rejection. 
Dependent claims 2-8, 10, 11, 13, 15, 16, 18, 20, and 23-29 are rejected under 112(b) by virtue of their dependency on rejected parent claims 1, 12, and 17.  

Claim Rejections - 35 USC § 101
 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-13, 15-18, 20, and 23-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method and systems for predicting popularity of digital media. Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “system” (claims 1-8, 10-11, 24, 25), “method” (claims 12-13, 15-16, 26, 27), and “non-transitory computer-readable medium” (claims 17-18, 20, 23, 28, 29)
Step 2A – Prong 1: Claim 1-8, 10-13, 15-18, 20, and 23-29 are found to recite limitations that set forth the abstract idea(s), namely in representative independent claims 1, 12, and 17:
instantiate a prediction model formed by                     
                        
                            
                                1
                            
                            
                                n
                            
                        
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            
                                                x
                                            
                                            
                                                i
                                            
                                        
                                    
                                    ^
                                
                                ≥
                                α
                            
                        
                         
                    
                and                     
                        
                            
                                1
                            
                            
                                n
                                *
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        i
                                                    
                                                
                                            
                                            ^
                                        
                                    
                                
                            
                        
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            j
                                            =
                                            1
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                            ^
                                        
                                    
                                
                                ≤
                                β
                            
                        
                    
                , wherein: (Noting that under the BRI “instantiate” is merely to represent or have an instance of the model, i.e. is merely the existence of the model [on the computer]) 
                    
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        i
                                    
                                
                            
                            ^
                        
                    
                 is an ith member of a time series                     
                        
                            
                                X
                            
                            ^
                        
                        =
                        [
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        1
                                    
                                
                            
                            ^
                        
                        ,
                         
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        2
                                    
                                
                            
                            ^
                        
                        ,
                        …
                        ,
                         
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        n
                                    
                                
                            
                            ^
                        
                        ]
                    
                 representing smoothed user activity data for each of n time segments considered by the prediction model, 
                    
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        j
                                    
                                
                            
                            ^
                        
                    
                 is a jth member of the time series                     
                        
                            
                                X
                            
                            ^
                        
                    
                ,
                    
                        α
                    
                 defines a minimum guaranteed user activity data over a time segment, and
                    
                        β
                    
                 controls a decreasing rate of user activity;
Initialize                     
                        α
                    
                 and                     
                        β
                    
                 based on a training dataset… (noting that under the BRI the “initializing” of alpha and beta is merely the setting or defining of the parameters to particular values, e.g. Spec: [0070]: “For instance, initially, one or more of a , b , and y may be set to values that are based on an initial training set digital media”)
analyze the collected digital media and the collected user activity data to determine at least one characteristic associated with the digital media; 
update the prediction model by weighting and executing one or more regression or classification models based on at least one of the collected digital media and the collected user activity data to adjust at least one of                     
                        α
                    
                 and                     
                        β
                    
                ; (finding that the updating of the model by “adjusting” parameters using additional data analyses and mathematical calculations “executed”, i.e. performed/evaluated, on the data is further part of the abstract idea, e.g. are mathematical calculations and determinations of parameters easily performed mentally and/or manually using pen and paper)
calculate a long-term popularity track of the digital media by executing the updated prediction model;
when the long-term popularity track exceeds a predetermined threshold, displaying the the long-term popularity track… (Finding that under the BRI the “track” is best understood to be merely a visualization of trend/time-series data in a data plot (e.g Fig. 6a-b) capable of being drawn using pen and paper as “displayed” data results/“output” by the user as part of mental/mathematical evaluations and analyses)
Dependent claims 2-8, 10-11, 13, 15-16, 18, 20, and 23-29 recite the same or similar abstract idea(s) as independent claims 1, 12, and 17 with merely additional data characterization including further description of the particular data values or equation parameters analyzed as part of the prediction calculations or analyses of the abstract idea (claims 2-4, 7-8, 10-11, 13, 15-16, 18, 20, 23-24, 26, and 28) and/or additional data analyses or mathematical operations/calculations performed that are further part of the abstract idea including: wherein, the…updating the prediction model comprises…adjust γ (Claims 25, 27, and 29).
The identified limitations above in claims 1-8, 10-13, 15-18, 20, and 23-29 falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the above are found to correspond to the category(ies) of:
“Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations” as the claims clearly recite mathematical formulas and/or calculations as part of the prediction analysis;
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as the claims recite elements that are directed to predicting popularity of digital media, e.g. a product, for use by content producers in promoting/marketing content to users which is part of at least marketing or sales activities and analysis (e.g. Spec1: [0004]: “For instance, certain content may have longer lifespan compared to other content, and may be referred to "evergreen" content. Because evergreen content maintains Attorney Docket No.: 2210253.00129US2popularity over an extended period of time and is reliably of interest to the public, understanding the characteristics of evergreen content may help content producers generate content that gives an audience a better reading experience and attracts more traffic to the content and/or a particular website. Content producers may use evergreen articles to regularly re-promote on social media,5 update content and statistics when new data is available, and/or serve as context linking URLs and references when editing new articles.”); and/or
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the claims recite steps that include data observations, evaluations, e.g. mathematical calculations and analyses, and/or judgements capable of being performed mentally and/or using pen and paper. 
Step 2A – Prong 2: Claims 1-8, 10-13, 15-18, 20, and 23-29 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite the additional elements of:
“A digital media prediction system comprising: at least one computer processor configured to perform popularity predictions in the digital media prediction system; and at least one electronic storage medium storing instructions that, when executed by the at least one computer processor, cause the at least one computer processor to:” (claim 1 [dependents 2-8, 10-11, and 24-25]), steps of the method performed “electronically…by at least one computer processor…” (claim 12 [dependents 13, 15-16,  and 26-27]), “A non-transitory computer-readable medium storing executable instructions that, when executed by a computer processor, cause a digital media prediction system to:” (claims 17 [dependents 18, 20, 23, 28-29]), displaying the result data “on a graphical user interface.” (claims 1, 12, 17 [dependents 2-8, 10-11, 13, 15-16, 18, 20, 23-29]), however the aforementioned elements at most amount to generic computer components, i.e. computer processor, memory/storage, and/or GUI display, used to “apply” the abstract idea on a general purpose computer, finding that the mere attempt at technical terminology, e.g. “executing” the model(s) (claims 1, 12 and 17) and “electronically” performing steps (claims 1, 12, 17, 25, 27, and 29), at most implies the use of a general purpose computer to perform steps that are otherwise part of the abstract idea, i.e. merely uses a general purpose computer as a tool to “apply” the abstract idea in a technological environment (MPEP 2106.05(f)) and thus fails to integrate the abstract idea into a practical application;
Performing steps, e.g. initializing parameters, based on data “stored in at least one electronic database” (claims 1, 12, and 17), however the aforementioned storage and retrieval of data from a database/computer memory is merely the use of a general purpose computer as a tool to “apply” the abstract idea (MPEP 2106.05(f)) and/or is merely insignificant extra-solution activity, e.g. part of pre-solution data gathering, (MPEP 2106.05(g)) and thus fails to integrate the recited abstract idea into a practical application;
“electronically collect digital media from at least one digital media content source for storage in at least one electronic database;” (claim 1, 17 [dependents 2-8, 10-11, 18, 20, 23-25, 28-29]), “electronically track and collect user activity data associated with a user activity associated with the digital media from at least one client device for storage in the at least one electronic database” (claim 1, 17 [dependents 2-8, 10-11, 18, 20, 23-25, 28-29]), “electronically collecting, by at least one computer processor, digital media from at least one digital media content source for storage in at least one electronic database” (claim 12 [dependents 13, 15-16, and 26-27]), and “electronically tracking and collecting, by the at least one computer processor, user activity data associated with a user activity associated with the digital media from at least one client device for storage in the at least one electronic database;” (claim 12 [dependents 13, 15-16, and 26-27]), however the aforementioned “electronically” tracking and collecting of data from a “content source” or “client device” “for storage in at least one electronic database” at most amounts to retrieving data, e.g. over a network, and storage on a general purpose computer which is at most merely insignificant extra-solution activity, e.g. data gathering activity (MPEP 2106.05(g)) and thus fails to integrate the abstract idea into a practical application;
“wherein the user activity data is obtained in real-time from the at least one client device.” (claim 5), however the aforementioned element(s) at most amount to the retrieving of data over a network which is merely insignificant extra-solution activity, e.g. data gathering activity (MPEP 2106.05(g)) and thus fails to integrate the abstract idea into a practical application;
“wherein the user activity data is obtained from archived activity that originated from the at least one client device.” (claim 6), however the aforementioned element(s) are merely descriptive of the source of the archived/stored data which at most amounts to an attempt to limit the abstract idea to particular technological environment (MPEP 2106.05(h): “For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data)”) and/or is merely insignificant extra-solution activity, e.g. data gathering activity including receiving data over a network (MPEP 2106.05(g)).
Step 2B: Claims 1-8, 10-13, 15-18, 20, and 23-29 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)) and performs insignificant extra-solution activity, e.g. data gathering, as described above (MPEP 2106.05(g)) which are further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to predicting popularity of digital media using mathematical calculations/equations to calculate a popularity track, e.g. trend line / time-series analysis (e.g. Fig. 6).
	Claims 1-8, 10-13, 15-18, 20, and 23-29 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        

	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 When citing Applicant’s specification in this office action Examiner cites to Applicant’s Pre-Grant Publication US20190362367A1 for ease of reference.